Title: To Thomas Jefferson from Benjamin Henry Latrobe, 8 June 1805
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Ches: & Del. Canal office, Cecil County MarylandJune 8th. 1805.—
                  
                  The Board of Directors & Committee of Works of our Company broke up only last night. The Subscribers are in debt to the Company for arrears of Subscriptions 86.000$ & upwards,—a deficiency fatal to any active operations this season. I have therefore been directed to discharge all our hands (about 300) excepting 60, and in this distressing business I have been all day engaged,—& have not yet compleated it. I hope to set out for Washington on Monday, & have Made an arrangement which will permit my much more frequent attendance in the city.—
                  I am in haste, but with the most grateful respect Your obedt faithful Servt
                  
                     B H Latrobe.
                  
               